 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROGER ABBOTT and KIMBERLEE                      No. 2:19-cv-0100 KJM DB
      ABBOTT,
11
                        Plaintiffs,
12                                                    AMENDMENT TO THE
             v.                                       SCHEDULING ORDER
13
      STATE FARM GENERAL INSURANCE.
14    CO.,
15                      Defendant.
16

17                 The parties jointly request (ECF No. 22) to amend dates in the pretrial scheduling

18   order (ECF No. 13). Good cause appearing, the court GRANTS this request, as follows:

19
                   Description                        Existing Date                New Date
20
      Discovery Cutoff                           September 29, 2019         February 26, 2020
21    Inform Court of Settlement Efforts         October 31, 2019           February 28, 2020
      Dispositive Motion                         February 28, 2020          April 24, 2020
22
      Expert Witness Disclosure                  December 2, 2019           May 29, 2020
23    Rebuttal Expert Disclosure                 December 23, 2019          June 26, 2020
      Completion of Expert Discovery             January 17, 2020           July 24, 2020
24

25   This amendment does not alter any other portions of the initial scheduling order (ECF No. 13).
26
                   IT IS SO ORDERED.
27

28   DATED: November 5, 2019.
                                                           UNITED STATES DISTRICT JUDGE
                                                      1
